 348 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  Security W
alls, LLC
 and
 International Union, S
ecur
i-ty, Police and F
ire 
Professionals of A
merica 
(SPFPA
) and its Local N
o. 554
.  Case 13
ŒCAŒ114946
 August 
29, 2014
 DECISION AND ORDER G
RANTING 
 IN PART AND DENYING 
IN PART 
 MOTIONS FOR SUMMARY 
JUDGMENT
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
JOHNSON 
 AND 
SCHIFFER
 Upon a charge filed by International Union, Security, 
Police and Fire Professionals of America (SPFPA) and 
its Local
 No. 554 (the Union) on October 18, 2013, 
amended on January 30, 2014, the General Counsel of 
the National Labor Relations Board issued a complaint 
on February 12, 2014, amended on March 12, 2014, 
against Security Walls, LLC, the Respondent, alleging 
that 
it had violated Section 8(a)(5) and (1) of the Natio
n-al Labor Relations Act.  The amended complaint alleges 
in paragraphs VI(a)
-(e) and VIII that the Respondent 
violated the Act when it exercised its discretion to unila
t-erally suspend employee Matthew Terr
es about August 
18, 2013, and to unilaterally terminate his employment 
about August 22, 2013, without providing the Union with 

prior notice and an opportunity to bargain about Terres™ 
discipline.  The amended complaint alleges in paragraphs 
VII(a)
-(c) and 
VIII that the Respondent violated the Act 
by failing and refusing, upon requests by the Union on 
August 19, 20, and 21, 2013, to furnish the Union with 
information relating to Terres™ suspension.  On March 
23, 2014, the Respondent filed an answer to the am
ended 
complaint, denying the unfair labor practice allegations 
and affirmatively arguing, among other things, that a 
grievance
-and
-arbitration procedure to which it and the 
Union tentatively agreed in April 2013 during the course 
of collective
-bargaining n
egotiations relieved it of any 
obligation to bargain with the Union prior to imposing 
discipline under the Board™s decision in 
Alan Ritchey, 
Inc.
, 359 NLRB No. 40 (2012).  
 On March 31, 2014, the Respondent filed with the 
Board a Motion for Summary Judgmen
t, with a suppor
t-ing memorandum and exhibits.  On April 7, 2014, the 

General Counsel filed with the Board a Motion for 
Summary Judgment, with supporting exhibits.  On April 
24, 2014, the Board issued an order transferring the pr
o-ceeding to the Board and a 
Notice to Show Cause why 
the General Counsel™s or the Respondent™s motion 

should not be granted.  The Respondent and the General 

Counsel have each filed: (1) a response to the Board™s 
Notice to Show Cause; (2) a response opposing the other 
party™s Motion f
or Summary Judgment; and (3) a reply 
to the other party™s opposition.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 Rulings on Motions for Summary Judgment
 ﬁIt is a settled principle that for sum
mary judgment to 
be appropriate the record must show that there is no ge
n-uine issue as to any material fact and that the moving 
party is entitled to judgment as a matter of law.ﬂ  
Conoco 
Chemicals Co.
, 275 NLRB 39, 40 (1985) (citing 
Ste-phens College
, 260 N
LRB 1049, 1050 (1982)); see also 
Fed. R. Civ. P. 56(c) (relied upon by 
Stephens College
).  
Section 102.24(b) of the Board™s Rules and Regulations 
provides that ﬁ[t]he Board in its discretion may deny [a 
motion for summary judgment] where the motion itself 
fails to establish the absence of a genuine issue, or where 
the opposing party™s pleadings, opposition and/or r
e-sponse indicate on their face that a genuine issue may 
exist.ﬂ  Section 102.20 of the Board™s Rules and Regul
a-tions provides that ﬁany allegatio
n in the complaint not 
specifically denied . . . shall be deemed to be admitted to 

be true and shall be so found by the Board, unless good 
cause to the contrary is shown.ﬂ 
 With regard to the allegations of the amended co
m-plaint™s paragraph VI(a)
-(e) and t
he related part of par
a-graph VIII, the Respondent argues that, in April 2013, it 
entered into a binding grievance
-and
-arbitration agre
e-ment with the Union that relieved it of any pre
-imposition bargaining obligation under 
Alan Ritchey
 and 
that its discipli
ne of Terres was not, in any case, discr
e-tionary, as required for the bargaining obligation to a
t-tach under that case.  It further argues that, because it 

discharged Terres for cause, Section 10(c) of the Act bars 
the General Counsel™s requested make
-whole
 remedy.
1 With regard to the allegations of the amended co
m-plaint™s paragraph VII(a)
-(c) and the related part of par
a-graph VIII, the Respondent argues that because the U
n-ion did not make use of the grievance mechanism pr
o-vided for by the April 2013 agreeme
nt, the Respondent 
was not required to respond to the Union™s request for 
information concerning the discipline of Terres.  
 The General Counsel argues that the undisputed facts 
establish that the Respondent imposed discretionary di
s-
cipline upon an employe
e in the bargaining unit, at a 
time that it had recognized the Union, but before the pa
r-ties had agreed upon a first contract, in violation of Se
c-tion 8(a)(5) and (1) under 
Alan Ritchey
.  In response to 
1  relevant part, Sec. 10(c) reads: ﬁNo order of the Board shall r
e-quire the reinstatement of any individual as an employee who has been 
suspended or discharged, or the payment to him of any backp
ay, if such 
individual was suspended or discharged for cause.ﬂ
 361 NLRB No. 29
                                                    SECURITY WALLS
, LLC 349 the Respondent™s Motion for Summary Judgment, the 
Gen
eral Counsel argues that the April 2013 agreements 
were tentative agreements, and therefore not binding as a 
matter of law prior to the conclusion of a final collective
-bargaining agreement, that the Respondent has not 
demonstrated any exigent circumstance
s that could just
i-fy its imposition of discipline without preimposition ba
r-gaining, and that Section 10(c) does not bar an order of 

reinstatement and backpay because the Respondent™s 
exercise of discretion in deciding to discharge Terres 
means that his dis
charge was not relevantly ﬁfor cause.ﬂ
 With regard to the information request issue, the Ge
n-eral Counsel argues that the Respondent had a duty to 

supply requested information relating to discipline of a 
unit employee, independent of any obligation it may 
have had to bargain about that discipline, and indepen
d-ent of whether or not the parties had entered into a bin
d-ing grievance
-and
-arbitration agreement.
 Having duly considered the matter, we find that the 
General Counsel™s and the Respondent™s Motions for 

Summary Judgment have failed to establish the absence 
of a genuine issue of material fact, or that either party is 
entitled to judgment as a matter of law, as to the viol
a-tions of Section 8(a)(5) and (1) alleged in paragraph 

VI(a)
-(e) and the related part o
f paragraph VIII.  We a
c-cordingly find that summary judgment is not appropriate 
as to those allegations.
 As to the allegations of paragraph VII(a)
-(c) and the 
related part of paragraph VIII, however, it is well esta
b-lished that an employer™s failure to 
supply presumptively 
relevant requested information, which includes info
r-mation relating to discipline of unit employees, violates 

Section 8(a)(5) and (1) of the Act.  See, e.g., 
Booth 

Newspapers, Inc.
, 331 NLRB 296, 296 fn. 2, 299
Œ300 
(2000), and cases 
cited therein.  Neither the Respon
d-ent™s answer nor its motion, opposition, or responses 

specifically deny the factual complaint allegations, or 

show cause why they should not be found to be true.  
Under Section 102.20 of the Board™s Rules and Regul
a-tions,
 those allegations therefore shall be deemed to be 
admitted to be true and are so found.  We accordingly 
shall grant the General Counsel™s Motion for Summary 
Judgment only as to the violation of Section 8(a)(5) and 
(1) alleged in paragraph VII(a)
-(c) and t
he related part of 
paragraph VIII of the amended complaint.
 On the entire record, the Board makes the following
 FINDINGS O
F FACT
 I.  JURISDICTION
 At all material times, the Respondent, a limited liabi
l-ity company with an office and place of business in 
Kno
xville, Tennessee
, has provided security services for 
Argonne National Laboratory located in Argonne, Ill
i-nois.  During the 12
-month period preceding the issuance 
of the amended complaint, a representative period, the 

Respondent performed services for enti
ties located ou
t-side the State of Tennessee valued in excess of $50,000.  
We find that the Respondent is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and 
(7) of the Act and that the Union, International Union, 
Security, Police a
nd Fire Professionals of America 
(SPFPA) and its Local No. 554, is a labor organization 
within the meaning of Section 2(5) of the Act.
 II.  ALLEGED UNFAIR LABOR
 PRACTICES
 At all material times Juanita Walls held the position of 
the Respondent™s chief manag
er, and has been a superv
i-sor within the meaning of Section 2(11) of the Act and 
an agent of the Respondent within the meaning of Se
c-tion 2(13) of the Act.  The following employees of the 

Respondent constitute a unit (the unit) appropriate for the 
purposes
 of collective bargaining within the meaning of 
Section 9(b) of the Act: 
  All full
-time, and regular part
-time Security Officers 
and Sergeants performing security duties as defined in 
Section 9(b)(3) of the Act for the Employer at the A
r-gonne National Lab
oratory, located at 9700 South Cass 
Avenue, Argonne, Illinois, but excluding all office cle
r-ical employees, professional employees and superv
i-sors as defined in the Act.
  About December 1, 2012, the Respondent, through 
Juanita Walls, recognized the Union a
s the exclusive 
collective
-bargaining representative of the unit, and, at 
all material times, based upon Section 9(a) of the Act, the 
Union has been the exclusive collective
-bargaining re
p-resentative of the unit.
 About August 19, 20, and 21, 2013, the Unio
n reques
t-ed, by email, that the Respondent furnish the following 

information relating to the August 18 suspension of unit 
employee Matthew Terres:
  (i)  The reasons for Matthew Terres™ removal from the 
work force;
 (ii) Why Terres was not advised of the rea
sons for his 
removal;
 (iii) Copies of any/all documents or written material 
pertaining to Matthew Terres™ suspension.
  The information requested by the Union is necessary 
for, and relevant to, the Union™s performance of its duties 

as the exclusive collecti
ve-bargaining representative of 
the unit.  Since about August 19, 2013, the Respondent, 
through Juanita Walls, has failed and refused to furnish 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 350 the Union with the information requested in its August 
19, 20, and 21, 2013 emails.
 CONCLUSION O
F LAW By failin
g and refusing to furnish the Union with r
e-quested information that is relevant and necessary to the 

Union™s performance of its functions as the collective
-bargaining representative of the Respondent™s unit e
m-ployees, the Respondent has been failing and re
fusing to 
bargain collectively and in good faith with the exclusive 
collective
-bargaining representative of its employees and 
has thereby engaged in unfair labor practices affecting 
commerce within the meaning of Section 8(a)(5) and (1) 
and Section 2(6) an
d (7) of the Act.
 REMEDY
 Having found that the Respondent has violated Section 
8(a)(5) and (1) of the Act by failing and refusing to fu
r-nish the Union with the information requested by the 
Union on about August 19, 20, and 21, 2013, we shall 
order the Resp
ondent to cease and desist from such co
n-duct and to furnish the Union with the requested info
r-mation.
 ORDER
 The National Labor Relations Board orders that the 
Respondent, Security Walls, LLC, Argonne, Illinois, its 
officers, agents, successors, and assigns
 shall
 1.  Cease and desist from
 (a) Refusing to bargain collectively with the Union, I
n-ternational Union, Security, Police and Fire Professionals 

of America (SPFPA) and its Local No. 554, by failing 

and refusing to furnish it with requested information th
at 
is relevant and necessary to the Union™s performance of 
its functions as the collective
-bargaining representative 
of the Respondent™s unit employees.
 (b) In any like or related manner interfering with, r
e-straining, or coercing employees in the exercise 
of the 

rights guaranteed them by Section 7 of the Act.
 2.  Take the following affirmative action necessary to 
effectuate the policies of the Act.
 (a) Furnish to the Union in a timely manner the info
r-mation requested by the Union on about August 19, 20, 
and
 21, 2013.
 (b) Within 14 days after service by the Region, post at 
its Argonne, Illinois facility copies of the attached notice 
marked ﬁAppendix.ﬂ
2  Copies of the notice, on forms 
provided by the Regional Director for Region 13, after 
2 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuan
t to a Jud
g-
ment of the United States Court of Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ
 being signed by the R
espondent™s authorized represent
a-tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places, including 
all places where notices to employees are customarily 
posted.  In addition to physical posting of paper notices
, notices shall be distributed electronically, such as by 
email, posting on an intranet or an internet site, and/or 
other electronic means, if the Respondent customarily 
communicates with its employees by such means.  Re
a-sonable steps shall be taken by the
 Respondent to ensure 
that the notices are not altered, defaced, or covered by 
any other material.  If the Respondent has gone out of 
business or closed the facility involved in these procee
d-ings, the Respondent shall duplicate and mail, at its own 
expense
, a copy of the notice to all current employees 
and former employees employed by the Respondent at 
any time since August 19, 2013.
 (c) Within 21 days after service by the Region, file 
with the Regional Director for Region 13 a sworn certif
i-cation of a resp
onsible official on a form provided by the 
Region attesting to the steps that the Respondent has 

taken to comply.
 IT IS FURTHER ORDERED
 that the Respondent™s Motion 
for Summary Judgment is denied, and the General Cou
n-sel™s Motion for Summary Judgment is de
nied except 
with respect to the violation of Section 8(a)(5) and (1) 
alleged in paragraph VII(a)
-(c) and the related part of 
paragraph VIII of the amended complaint.
 IT IS FURTHER ORDERED
 that this proceeding is r
e-manded to the Regional Director for Region 13 for the 

purpose of arranging a hearing before an administrative 
law judge limited to the allegations set forth in amended 
complaint paragraph VI(a)
-(e) and the related part of 
paragraph VIII.  The administrativ
e law judge shall pr
e-pare and serve on the parties a decision containing fin
d-ings of fact, conclusions of law, and recommendations 

based on all the record evidence.  Following service of 
 the judge™s decision on the parties, the provisions of Se
c-tion 102.4
6 of the Board™s Rules shall be applicable. 
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and h
as ordered us to post and obey 
this notice.
 FEDERAL LAW GIVES YOU THE RIGHT TO
 Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
                                                    SECURITY WALLS
, LLC 351 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in 
any of these protected 
activities.
  WE WILL NOT
 refuse to bargain collectively with the 
Union, International Union, Security, Police and Fire 
Professionals of America (SPFPA) and its Local No. 
554, by failing and refusing to furnish it with requested 
infor
mation that is relevant and necessary to the Union™s 
performance of its functions as the collective
-bargaining 
representative of our unit employees.
 WE WILL NOT
, in any like or related manner interfere
 with, restrain, or coerce you in the exercise of the rights 
listed above.
 WE WILL
 furnish to the Union in a timely manner the 
information requested by the Union on about August 19, 
20, and 21, 2013.
 The Board™s decision can be found at 
www.nlrb.gov/case/13
ŒCAŒ114946
 or by using the QR 
code below.  Alternatively, you can obtain a copy of the 

decision from the Executive Secretary, National Labor R
e-lations Board, 1099 14th Street, N.W., Washington, D.C. 
20570, or by calling (202) 273
-1940.  SECURITY 
WALLS
, LLC
 